ACCEPTED
                                                                                                  14-15-00348-CV
                                                                                  FOURTEENTH COURT OF APPEALS
                                                                                               HOUSTON, TEXAS
                                                                                            10/20/2015 3:09:40 PM
                                                                                            CHRISTOPHER PRINE
                                                                                                           CLERK

                                   NO. 14-15-00348-CV
     __________________________________________________________________
                                                                               FILED IN
                         IN THE COURT OF APPEALS         14th COURT OF APPEALS
             FOR THE FOURTEENTH JUDICIAL DISTRICT OF TEXAS  HOUSTON, TEXAS
                                AT HOUSTON               10/20/2015 3:09:40 PM
     __________________________________________________________________
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk

                    WILLIAM B. HARRISON, INDIVIDUALLY, ET AL.,

                                                           Appellants,

                                              v.

                          HARRISON INTERESTS, LTD. AND
                    DANIEL J. HARRISON, III, INDIVIDUALLY, ET AL.,

                                              Appellees.
     __________________________________________________________________

                    On Appeal from 190th Judicial District Court,
                    Harris County, Texas, Cause No. 2010-82117
     __________________________________________________________________

                  APPELLEES’ UNOPPOSED FIRST MOTION
                  FOR EXTENSION OF TIME TO FILE BRIEF
     __________________________________________________________________

                  Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d),

Appellees Harrison Interests, Ltd. (“HIL”) et al. 1 request an extension of thirty (30)


1
  Appellees comprise HIL; Daniel J. Harrison III, individually, as Trustee of the Bruce F.
Harrison Testamentary Trust held under the Last Will and Testament of Daniel J. Harrison, Jr.,
Deceased, as Trustee of the Daniel J. Harrison III Testamentary Trust held under the Last Will
and Testament of Daniel J. Harrison, Jr., Deceased, as Trustee of the Daniel J. Harrison III GST
Non-Exempt Trust held under the Complete Amendment and Restatement of the Declaration of
Mary Alice Smith Revocable Management Trust Agreement, as General Partner and Managing
Partner of HIL, and as Co-Independent Executor of the Estate of Bruce F. Harrison, Deceased;
Edwin H. Knight, Jr., individually, as General Manager of HIL, and as Co-Independent Executor
of the Estate of Bruce F. Harrison, Deceased; Fulshear Oil & Gas Partners, LP; and Fulshear Oil
& Gas LLC.


Active 21042776
days to file their appellees’ brief, through and until December 7, 2015. In support

of an extension, Appellees show as follows:

                  1.   Appellants filed their brief on October 5, 2015. Accordingly,

under Texas Rule of Appellate Procedure 38.6(b), Appellees’ brief is due

November 4, 2015.

                  2.   This is Appellees’ first request for an extension of time to file

their brief. Appellants do not oppose the requested extension.

                  3.   Appellees request an extension not for purposes of delay, but so

that their counsel may have adequate time to prepare their brief. In addition to this

brief, Appellees’ counsel, Macey Reasoner Stokes and Amy Pharr Hefley, have:

(i) a response brief on the merits due November 24 in the Texas Supreme Court in

Cause No. 15-0005, Oncor Electric Delivery Co. LLC v. Public Utility Commission

of Texas; (ii) an appellee’s brief due November 25 in the Fifth Circuit in Case No.

15-30592, Yolande Burst et al. v. Shell Oil Co. et al.; and (iii) a response to petition

for review due November 25 in the Texas Supreme Court in Cause No. 15-0502,

Noble Energy, Inc. v. ConocoPhillips Co.

                  For these reasons, Appellees respectfully request an extension of

thirty (30) days, through and until December 7, to file their brief.




Active 21042776                              2
                  Respectfully submitted,

                  BAKER BOTTS L.L.P.

                  By: /s/Macey Reasoner Stokes
                      Macey Reasoner Stokes
                      State Bar No. 00788253
                      macey.stokes@bakerbotts.com
                      Amy Pharr Hefley
                      State Bar No. 24046046
                      amy.hefley@bakerbotts.com
                      One Shell Plaza
                      910 Louisiana
                      Houston, Texas 77002
                      713.229.1234
                      713.229.1522 (facsimile)



                  HOGAN LOVELLS US LLP
                  Maria Wyckoff Boyce
                  State Bar No. 22095050
                  maria.boyce@hoganlovells.com
                  700 Louisiana Street
                  Suite 4300
                  Houston, Texas 77002
                  713.632.1410
                  713.632.1401 (facsimile)

                  ATTORNEYS FOR APPELLEES




Active 21042776     3
                           CERTIFICATE OF CONFERENCE
            I hereby certify that on October 20, 2015, I conferred with David
Berg, counsel for Appellants, regarding this motion. Mr. Berg stated that
Appellants do not oppose the 30-day extension of time requested in this motion.

                                      /s/Macey Reasoner Stokes
                                      Macey Reasoner Stokes




                              CERTIFICATE OF SERVICE
             I certify that on this 20th day of October, 2015, a true and correct
copy of this motion was served electronically on the following counsel of record:

         Counsel for Appellants:
         David Berg
         Berg & Androphy
         3704 Travis Street
         Houston, Texas 77002
         dberg@bafirm.com

                                      /s/Amy Pharr Hefley
                                      Amy Pharr Hefley




Active 21042776                         4